NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MAURICIO TIBELAN,                               No.    20-72102

                Petitioner,                     Agency No. A209-133-180

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Mauricio Tibelan, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”),



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and denying his motion to terminate proceedings. We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

including determinations regarding social distinction. Conde Quevedo v. Barr, 947

F.3d 1238, 1241-42 (9th Cir. 2020). We review de novo the legal question of

whether a particular social group is cognizable, except to the extent that deference

is owed to the BIA’s interpretation of the governing statutes and regulations. Id.

We deny the petition for review.

      In his opening brief, Tibelan does not challenge the agency’s determinations

regarding due process, humanitarian asylum, and his motion to terminate

proceedings. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir.

2013) (issues not specifically raised and argued in a party’s opening brief are

waived).

      Substantial evidence supports the agency’s determination that Tibelan failed

to establish his proposed social groups are socially distinct. See Conde Quevedo,

947 F.3d at 1243 (substantial evidence supported the agency’s determination that

petitioner’s proposed social group was not cognizable because of the absence of

society-specific evidence of social distinction). Thus, the BIA did not err in

concluding that Tibelan did not establish membership in a cognizable particular

social group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to

demonstrate membership in a particular social group, “[t]he applicant must


                                          2                                      20-72102
‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))). Accordingly, Tibelan’s asylum and withholding of removal

claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Tibelan failed to show it is more likely than not he would be tortured by or with the

consent or acquiescence of the government if returned to Guatemala. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                     20-72102